Hill, J.
1. Plaintiff in her petition having alleged in general terms that she had been adopted as the child of the foster mother, this allegation will be taken to mean that this was a legal adoption, and that she became the child of the foster mother. A subsequent contract between the foster mother and the child, made in 1915, when the child was preparing to leave the foster mother during minority, in which the mother agreed that if the child continued to live with and take care of her and work for her, a described tract of land was to be the property of the child, was without consideration, the foster mother being entitled to the services of the adopted child. Eor this reason the petition did not set forth a cause of action, and the court did not err in dismissing it on general demurrer; the foster mother having died during the minority of the child, and no services having been rendered after majority.
2. The above ruling disposes of the case upon its merits; and it is unnecessary to consider and decide whether the contract upon which the specific performance is sought is set forth with sufficient definiteness to entitle petitioner to this remedy, or whether the petition was demurrable for any other reason.

Judgment affirmed.


All the Justices concur.

Gilbert E. Johnson and Columbus E. Alexander, for plaintiff.
F. E. Saffold, for defendant.